                Case 2:10-cv-02495-CKD Document 125 Filed 01/04/19 Page 1 of 12


     JOHN L. BURRIS ESQ., SBN 69888
 1
     BENJAMIN NISENBAUM, ESQ., SBN 222173
 2   JAMES COOK, ESQ., SBN 300212
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 4   Oakland, California 94621
     Telephone: (510) 839-5200
 5
     Facsimile: (510) 839-3882
 6   John.Burris@johnburrislaw.com

 7   Attorneys for Plaintiffs,
     DIONNE SMITH-DOWNS AND
 8   JAMES E. RIVERA, SR.
 9

10                                            UNITED STATES DISTRICT COURT

11                                         EASTERN DISTRICT OF CALIFORNIA

12
     DIONNE SMITH-DOWNS and JAMES                             Case No: 2:10-cv-02495 MCE-GGH
13   E. RIVERA, SR., both individually and
     as Successors-In-Interest to the Estate
14   of JAMES E. RIVERA, Jr.,                                 PLAINTIFF’S PRE-TRIAL CONFERENCE
                                                              STATEMENT
15                       Plaintiffs,
                                                               Pretrial Conference:
16      vs.                                                    Date:          February 6, 2019
                                                               Time:          10:00 a.m.
17   CITY OF STOCKTON, a municipal                             Courtroom      24
     corporation; Police Officer ERIC
18   AZARVAND; Police Officer                                  Trial:
     GREGORY DUNN; Deputy Sheriff                              Date:          March 4, 2019
19   JOHN NESBITT; Chief of Police                             Time:          9:00 a.m.
     BLAIR ULRING; COUNTY of SAN                               Courtroom      24
20   JOAQUIN, A municipal corporation;
     Sheriff STEVE MOORE and Does 1
     through 20,                                              Hon. Magistrate Judge Carolyn K. Delaney
21

22                       Defendants.

23

24
                         Pursuant to Local Rule 281 (Fed. R. Civ. P. 16), Plaintiffs in the above-captioned
25
     matter hereby respectfully submit their Joint Pretrial Conference Statement.
26
               1.        Jurisdiction – Venue
27

28
     Smith-Downs, et al. v. City of Stockton, et al.
29   Case No. 2:10-cv-02495 MCE-GGH
                                                              1
30
                Case 2:10-cv-02495-CKD Document 125 Filed 01/04/19 Page 2 of 12



 1             Plaintiffs’ claims arise under federal law, 42 U.S.C. § 1983, based on alleged violations of
 2   the Fourth and Fourteenth Amendments to the United States Constitution in the death of Decedent,
 3   James Rivera, Jr. That death occurred within the Eastern District of California. There is no dispute
 4   concerning jurisdiction or venue. Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343 and
 5   venue is proper based on 28 U.S.C. § 1391(b)(2).
 6

 7             2.        Jury – Non-Jury
 8             Both sides timely demanded trial by jury in this matter; thus, this will be a jury trial.
 9

10             3.        Undisputed Core Facts Relevant to Each Claim
11             The following core facts are undisputed:
12             First Cause of Action: Violation of Civil Rights- Survival Action – 42 U.S.C. § 1983 – 4th
13             Amendment
14                       a.        The named defendants, in doing the things that they did relevant to this case,
15                                 were acting under color of law.
16                       b.        Defendant officers deliberately struck the van driven by Decedent, James
17                                 Rivera Jr., with their vehicles, causing it to crash and lodge into a garage.
18                       c.        Defendants Azarvand, Dunn, and Nesbitt approached Mr. Rivera with guns
19                                 drawn and pointed at Mr. Rivera.
20                       d.        Defendants Azarvand, Dunn, and Nesbitt commanded Mr. Rivera to exit the
21                                 vehicle two to three times.
22                       e.        Mr. Rivera did not respond to the defendants’ commands.
23                       f.        Defendants Azarvand, Dunn, and Nesbitt opened fire on Mr. Rivera.
24                       g.        Defendant officers fired a total of approximately 30 rounds at Mr. Rivera.
25                       h.        Mr. Rivera died as a result of the actions of Defendant officers.
26             Second Cause of Action: Violation of Civil Rights – 42 U.S.C. § 1983 – 14th Amendment
27             Right to Enjoy Continued Family Relations
28
     Smith-Downs, et al. v. City of Stockton, et al.
29   Case No. 2:10-cv-02495 MCE-GGH
                                                                 2
30
                Case 2:10-cv-02495-CKD Document 125 Filed 01/04/19 Page 3 of 12



 1                       a.        Plaintiff relies on the same facts for this claim as set forth in the First cause of
 2                                 action.
 3                       b.        Plaintiffs Dionne Smith-Downs and James Rivera, Sr. are surviving biological
 4                                 parents of the decedent, James Rivera, Jr.
 5                       c.        As the proximate result of Defendant officers’ use of force, Plaintiffs have
 6                                 been deprived of their right to enjoy continuing family relations with Mr.
 7                                 Rivera.
 8

 9             4.        Disputed Core Facts Relevant to Each Claim
10             The following core facts are disputed. Pursuant to the Court's Amended Status (Pretrial
11   Scheduling) Order, only those disputed facts that are essential to the formulation of each claim are
12   listed here.
13             First Cause of Action: Violation of Civil Rights- Survival Action – 42 U.S.C. § 1983 – 4th
14             Amendment
15                       a.        The parties dispute the type, amount and level of threat and resistance by
16                                 Decedent.
17             Second Cause of Action: Violation of Civil Rights – 42 U.S.C. § 1983 – 14th Amendment
18             Right to Enjoy Continued Family Relations
19                       a. None.
20

21             5.        Disputed Evidentiary Issues that Will be Subject of Motions In Limine
22                       a.        Plaintiffs’ Intended Motions in Limine
23                                                     A. Plaintiffs will move to exclude witnesses and evidence not
24                                                        disclosed or otherwise made known to Plaintiffs.
25                                                     B. Plaintiffs will move to exclude Defendants, and other
26                                                        defense witnesses not designated or qualified to offer
27

28
     Smith-Downs, et al. v. City of Stockton, et al.
29   Case No. 2:10-cv-02495 MCE-GGH
                                                                     3
30
                Case 2:10-cv-02495-CKD Document 125 Filed 01/04/19 Page 4 of 12



 1                                                        expert witness testimony from offering expert witness
 2                                                        testimony.
 3                                                     C. Plaintiffs will move to exclude any evidence or reference to
 4                                                        any civil judgments against Decedent under FRE 403 and
 5                                                        404(a).

 6                                                     D. Plaintiffs will move to exclude evidence of prior bad acts

 7                                                        by Decedent under FRE 403 and 404(a), including, but not

 8                                                        limited to, prior arrests and convictions of plaintiff and

 9                                                        restraining orders issued against plaintiff.

10                                                     E. Plaintiffs will move to bifurcate the trial between liability

11                                                        and damages under FRE 403 and 404(a) and FRCP 42(b).

12                                                     F. Plaintiffs will move to exclude statements made by

13                                                        Defendants that Decedent may have had a gun under FRE

14                                                        401-403, and 801-803.
                                                       G. Plaintiffs will move to exclude evidence of Decedent’s
15
                                                          registration as a profession fighter under FRE 401-403, and
16
                                                          801-803.
17
                                                       H. Plaintiffs will move to exclude evidence of Decedent’s
18
                                                          alleged gang tattoos under FRE 401-403, and 801-803.
19
                                                       I. Plaintiffs will move to exclude evidence of Decedent’s
20
                                                          alleged gang affiliation under FRE 401-403, and 801-803.
21

22
               6.        Special Factual Information in this Constitutional-Tort Action
23
                         a.        The incident at issue took place on July 22, 2010, at or around 10:35 a.m. The
24
     location of the incident was 9559 Bancroft Way, Stockton, CA 95209. Plaintiffs allege that
25
     Defendant officers used excessive force in ramming Mr. Rivera off the road and firing a total of 40
26
     rounds at him. Specifically, Plaintiffs contend that Mr. Rivera was the victim of Defendants’ use of
27

28
     Smith-Downs, et al. v. City of Stockton, et al.
29   Case No. 2:10-cv-02495 MCE-GGH
                                                                       4
30
                Case 2:10-cv-02495-CKD Document 125 Filed 01/04/19 Page 5 of 12



 1   excessive force in detaining and/or arresting him, by causing him to crash the van into a garage, and
 2   shooting the Decedent multiple times while he was unresponsive.
 3
               Defendants contend the Defendant officers’ force was reasonable. Plaintiffs’ claims arise
 4
     under the Fourth and Fourteenth Amendments to the United States Constitution, via 42 U.S.C.
 5
     § 1983.
 6

 7                       b.        Plaintiffs lost their son. Plaintiffs were physically, emotionally, and
 8   financially injured as a result of this loss. Plaintiffs lost the Decedent’s familial relationships,
 9   comfort, protection, companionship, love, affection, solace, and moral support. Plaintiffs are
10   entitled to recover for the reasonable value of funeral and burial expenses, pursuant to C.C.P.
11   Sections 377.60 and 377.61. As a further direct and proximate result of the excessive force and
12   deliberate indifference of Defendants, and each of them, Plaintiffs have been deprived of the
13   Decedent’s financial support. Plaintiffs also seek general and punitive damages in an unstated
14   amount.
15                       c.        Plaintiffs are entitled to recover wrongful death damages pursuant to C.C.P.
16   Sections 377.60 and 377.61 and Probate Code Section 6402(b).
17

18             7.        Relief Sought
19             Plaintiffs seek compensatory and punitive damages according to proof, attorneys’ fees under
20   section 1988, and costs of litigation. Plaintiffs will also seek recovery for Plaintiffs’ pain and
21   suffering.
22

23             8.        Points of Law
24             The operative pleading in this case is Plaintiffs’ Fifth Amended Complaint, filed March 20,
25   2012 (Docket No. 52). There, Plaintiff pleads three claims for relief, all arising under 42 U.S.C. §
26   1983. The first claim is for unlawful seizure of Decedent Rivera in violation of the Fourth
27   Amendment. The second claim is for the deprivation of Plaintffs’ enjoyment of continuing family
28
     Smith-Downs, et al. v. City of Stockton, et al.
29   Case No. 2:10-cv-02495 MCE-GGH
                                                                  5
30
                Case 2:10-cv-02495-CKD Document 125 Filed 01/04/19 Page 6 of 12



 1   relations with Mr. Rivera in violation of the Fourteenth Amendment. Finally, the third claim in is a
 2   Monell claim brought under 42 U.S.C. § 1983. In addition to disputing the elements of Plaintiffs’
 3   prima facie case on each of their claims, Defendants also assert qualified immunity as a defense.
 4                    a. First Claim for Relief – Unlawful Seizure under the Fourth Amendment
               Courts “must assess the severity of the intrusion on the individual’s Fourth Amendment
 5

 6   rights by evaluating ‘the type and amount of force inflicted.’” Espinosa v. City & Cty. of San

 7   Francisco, 598 F.3d 528, 537 (9th Cir. 2010) (quoting Miller v. Clark Cty., 340 F.3d 959, 964 (9th

 8   Cir.2003)). “[E]ven where some force is justified, the amount actually used may be excessive.”
 9
     Santos, 287 F.3d at 853. Second, a court must evaluate the government’s interest in the use of force.
10
     Glenn, 673 F.3d at 871 (citing Graham, 490 U.S. at 396, 109 S.Ct. 1865). “Relevant factors to this
11
     inquiry include, but are not limited to, ‘the severity of the crime at issue, whether the suspect poses
12
     an immediate threat to the safety of the officers or others, and whether he is actively resisting arrest
13

14   or attempting to evade arrest by flight.’” Blankenhorn v. City of Orange, 485 F.3d 463, 477 (9th

15   Cir.2007) (quoting Graham, 490 U.S. at 396, 109 S.Ct. 1865). The most important of these three
16   factors is whether the suspect poses an immediate threat to the safety of the officers or others. Id.
17
     The Graham factors, however, are not exhaustive. George v. Morris, 736 F.3d 829, 837–38 (9th
18
     Cir.2013). Because “there are no per se rules in the Fourth Amendment excessive force context,”
19
     Mattos v. Agarano, 661 F.3d 433, 441 (9th Cir.2011) (en banc), courts are to “examine the totality of
20

21   the circumstances and consider 'whatever specific factors may be appropriate in a particular case,

22   whether or not listed in Graham.”' Bryan v. MacPherson, 630 F.3d 805, 826 (9th Cir. 2010) (quoting

23   Franklin v. Foxworth, 31 F.3d 873, 876 (9th Cir.1994)). “Other relevant factors include the
24   availability of less intrusive alternatives to the force employed, whether proper warnings were
25
     given[,] and whether it should have been apparent to officers that the person they used force against
26
     was emotionally disturbed.” Glenn, 673 F.3d at 872 (citations omitted). Finally, a district court must
27

28
     Smith-Downs, et al. v. City of Stockton, et al.
29   Case No. 2:10-cv-02495 MCE-GGH
                                                           6
30
                Case 2:10-cv-02495-CKD Document 125 Filed 01/04/19 Page 7 of 12


     “balance the gravity of the intrusion on the individual against the government’s need for that
 1

 2   intrusion.” Miller, 340 F.3d at 964.

 3             The totality of the circumstances must be examined to consider “whatever specific factors

 4   may be appropriate in a particular case, whether or not listed in Graham” in order to “determine
 5
     objectively ‘the amount of force that is necessary in a particular situation.’” Deorle, 272 F.3d at
 6
     1280 (quoting Graham, 490 U.S. at 396–97). Even though the “most important” Graham factor is
 7
     whether the suspect posed an “immediate threat to the safety of the officers or others,” “[a] simple
 8
     statement by an officer that he fears for his safety or the safety others is not enough; there must be
 9

10   objective factors to justify such a concern.” Deorle, 272 F.3d at 1281.

11             Generally, impact blows by punching or kicking are considered “significant force.” See, e.g.,
12   Blankenhorn, 485 F.3d at 480. Punching or kicking are “broadly characterized as [a] non-lethal
13
     levels of force,” but could in some circumstances “be employed in a manner that creates a
14
     substantial risk of death or serious bodily injury.” Bryan v. MacPherson, 630 F.3d 805, 825 n. 7 (9th
15
     Cir. 2010). Handcuffing, even without hogtying, is nontrivial and may in some circumstances
16

17   constitute excessive force. See, e.g., LaLonde, 204 F.3d at 960. Prevailing precedent in the Ninth

18   Circuit is that law enforcement officers’ use of body weight to restrain a “prone and handcuffed

19   individual [ ] in an agitated state” can cause suffocation “under the weight of restraining officers,”
20   therefore, such conduct may be considered deadly force.20 Drummond, 343 F.3d at 1056–67; see
21
     also Arce v. Blackwell, 294 Fed.Appx. 259, 260–62 (9th Cir. 2008). “Known as ‘compression
22
     asphyxia,’ prone and handcuffed individuals in an agitated state have suffocated under the weight of
23
     restraining officers.” Id. (collecting cases).
24

25             Finally, under Boyd v. Benton Cty., 374 F.3d 773, 781 (9th Cir. 2004), an officer is an

26   “integral participant” where he or she “participated in some meaningful way” in the actions which

27   gave rise to the constitutional violation.
28
     Smith-Downs, et al. v. City of Stockton, et al.
29   Case No. 2:10-cv-02495 MCE-GGH
                                                            7
30
                Case 2:10-cv-02495-CKD Document 125 Filed 01/04/19 Page 8 of 12



 1                       b. Second Claim for Relief – Violation of the 14th Amendment Right to Enjoy
 2                            Family Relations under Section 1983
 3             Plaintiffs’ second claim for relief alleges that the officers deprived the Plaintiffs of their own
 4   (i.e., not on behalf of the decedent) substantive Due Process right to a familial relationship with
 5   decedent James Rivera Jr. To prove this claim, Plaintiffs must show, as to each individual officer
 6   Defendant, that he, under color of law, acted in a way that not only caused Mr. Rivera’s death, but
 7   “shocks the conscience.” Where the alleged conduct at issue is the use of force, as it appears to be
 8   here, that means proving each officer acted with a purpose “’to cause harm unrelated to the legitimate
 9   object of arrest.’” Porter v. Osborn, 546 F.3d 1131, 1140 (9th Cir. 2008) (quoting Lewis v. County of
10   Sacramento, 523 U.S. 833, 836 (1998)). As noted above, there is no dispute in this case that each of
11   the officers did what he did in this incident under color of law. Defendants dispute, however, that any
12   of them acted with any purpose to harm Mr. Rivera unrelated to the legitimate object of his arrest.
13

14             9.        Qualified Immunity
15             Plaintiffs contend this court’s pre-trial Order requires all purely legal issues to be resolved by
16   dispositive motion. The deadline for dispositive motions has passed. To the extent that Defendants
17   could bring their motion for qualified immunity under the undisputed facts, qualified immunity is
18   waived. Conversely, should Plaintiff prevail, the verdict would necessarily entail a violation of well-
19   established law under section 1983, rendering qualified immunity moot.
20             Plaintiffs anticipate that Defendants will contend that application of qualified immunity in
21   this case depends on the determination of disputed facts and what, if any, of Plaintiff’s multiple
22   constitutional theories of liability the jury may find a given officer to have violated. Accordingly,
23   qualified immunity could not have been determined on summary judgment, and the issue is not
24   waived.
25

26             10.       Abandoned Issues
27                       a.        Claims
28
     Smith-Downs, et al. v. City of Stockton, et al.
29   Case No. 2:10-cv-02495 MCE-GGH
                                                              8
30
                Case 2:10-cv-02495-CKD Document 125 Filed 01/04/19 Page 9 of 12



 1             Honorable Chief Judge Morrison C. England, Jr. dismissed Plaintiffs’ third cause of action in
 2   Plaintiffs’ Fifth Amended Complaint on June 25, 2015 (Docket No. 72).
 3                       b.        Parties
 4             Honorable Chief Judge Morrison C. England, Jr. dismissed Defendants City of Stockton and
 5   Chief Ulring on June 25, 2015. Additionally, Judge England dismissed the claims against Defendants
 6   Officer Dunn in their official capacities only as such suit against a public official in his or her
 7   official capacity is the equivalent of suing the public entity which employs them. (Kentucky v.
 8   Graham, 473 U.S. 159, 165-166).
 9

10             11.       Witnesses
11             Plaintiffs’ lists of trial witnesses, along with a brief statement of the nature of the testimony
12   to be proffered, will be submitted with Plaintiffs’ Trial Brief. Plaintiffs reserve the right to update
13   this witness list.
14

15             12.       Exhibits – Schedules and Summaries
16             Plaintiffs’ exhibit lists will be submitted with Plaintiffs’ Trial Brief.
17

18             13.       Discovery Documents, Not Including Documents Used Only for Impeachment or
19                       in Rebuttal
20             Plaintiffs do not anticipate using deposition testimony in lieu of live testimony, but may use
21   them as impeachment, in rebuttal, or as party admissions as necessary.
22

23             14.       Further Discovery or Motions
24             None.
25

26             15.       Stipulations
27             None.
28
     Smith-Downs, et al. v. City of Stockton, et al.
29   Case No. 2:10-cv-02495 MCE-GGH
                                                               9
30
               Case 2:10-cv-02495-CKD Document 125 Filed 01/04/19 Page 10 of 12



 1             16.       Amendments – Dismissals
 2             None.
 3

 4             17.       Settlement Negotiations
 5             None.
 6

 7             18.       Agreed Statements
 8             Plaintiffs contend that presentation of this case upon an agreed statement of facts is not
 9   feasible or advisable.
10

11             19.       Separate Trial of Issues
12
               Plaintiffs hereby stipulate to the bifurcation of issues at trial so that issues of liability are
13
     tried first, with damages being tried separately only if the jury finds liability.
14

15

16
               20.       Impartial Experts – Limitation of Experts
17
               Plaintiffs have designated one retained expert to testify at trial. Defendants have designated
18
     three retained experts to testify at trial. Plaintiffs contend that there is no need for the appointment
19
     by the Court of an impartial expert witness, nor is there a need for the Court to limit the number of
20
     experts to testify at trial.
21

22
               21.       Attorneys’ Fees
23
               Plaintiffs claim a right to recover their attorney’s fees in this case pursuant to 42 U.S.C.
24
     § 1988. The entitlement to any such recovery depends on Plaintiffs establishing liability on their
25
     Section 1983 claims. Plaintiffs contend that the determination of any attorney’s fees award should
26
     be by written motion after the entry of judgment in this case.
27

28
     Smith-Downs, et al. v. City of Stockton, et al.
29   Case No. 2:10-cv-02495 MCE-GGH
                                                              10
30
               Case 2:10-cv-02495-CKD Document 125 Filed 01/04/19 Page 11 of 12



 1             22.       Trial Exhibits
 2             It is not necessary for the Court to retain exhibits pending appeal decision; the parties will
 3   work out a stipulation after trial of who will retain the original exhibits pending appeal.
 4

 5             23.       Trial Protective Order
 6             Plaintiffs do not see the need for a trial protective order at this time.
 7

 8             24.       Miscellaneous
 9             None.
10

11             25.       Motions Previously Tendered to the Court and Their Resolution
12             None.
13

14             26.       Joint Statement of the Case
15             None.
16

17             27.       Number of Jurors to be Empaneled
18             Plaintiffs propose seven jurors be impaneled for trial of this case.
19

20
                                                               Respectfully submitted,
21

22   Dated: January 4, 2019                                    THE LAW OFFICES OF JOHN L. BURRIS
                                                               By: /s/ James Cook
23                                                             JOHN L. BURRIS
                                                               BEN NISENBAUM
24                                                             JAMES COOK
25                                                             Attorneys for Plaintiffs
                                                               DIONNE SMITH-DOWNS AND
26                                                             JAMES E. RIVERA, SR.

27

28
     Smith-Downs, et al. v. City of Stockton, et al.
29   Case No. 2:10-cv-02495 MCE-GGH
                                                              11
30
               Case 2:10-cv-02495-CKD Document 125 Filed 01/04/19 Page 12 of 12


                                                       PROOF SERVICE
 1

 2           I, Devin Satterfield, declare as follows: I am over the age of 18 years and not a party to this
     action. My business address is 7677 Oakport Street, Suite 1120, Oakland, CA 94621. I caused the
 3   foregoing

 4            PLAINTIFFS’ PRE-TRIAL CONFERENCE STATEMENT
 5        
               to be served on the following parties in the following manner:
 6
               Mail [ ] Overnight Mail [ ] Personal Service [ ] Email [ X]
 7

 8             Amie Collins McTavish
 9             Kevin James Dehoff
               Bruce Alan Kilday
10             Angelo Kilday and Kilduf
               601 University Ave.
11             Suite 150
               Sacramento, CA 95825
12

13             Jason Robert Morrish
               Matthew Paul Dacey
14             Robert Emmett O'Rourke
               Office of the County Counsel
15             44 N. San Joaquin Street, Suite 679
               Stockton, CA 95202-2931
16

17             Mark Emmett Berry
               Derick E. Konz
18             Mayall Hurley Knutsen Smith and Green
               2453 Grand Canal Boulevard
19             2nd Floor
               Stockton, CA 95207-8253
20

21          I declare under penalty of perjury that the foregoing is true and correct and that this
     declaration of service was executed in Oakland, CA on January 4, 2019.
22
                                                              Signed: /s/Devin Satterfield
23

24

25

26

27

28
     Smith-Downs, et al. v. City of Stockton, et al.
29   Case No. 2:10-cv-02495 MCE-GGH
                                                             12
30
